Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 3/10/2022, with respect to the previous objections to claims 21, 34, & 40 have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous objections to claims 21, 34, & 40 have been withdrawn. 

Applicant’s arguments, see Remarks, filed 3/10/2022, with respect to the previous 112(b) rejections of claims 21, 32-33, 36, & 40 have been fully considered and are persuasive.  Applicant has amended claims 21, 33, & 40, and amended the specification as it would pertain to claims 32 & 36 to obviate the issue.  The previous 112(b) rejections of claims 21, 32-33, 36, & 40 have been withdrawn. 

In view of the amendments below, Examiner considers the application to be placed in condition for allowance.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bruce Vance on 3/21/2022.

The application has been amended as follows: 


Amendment to the claims


For Claim 21:
on line 7, amend to “
on line 18, amend to “length direction”
on line 19, amend to “width direction”
on line 19, amend to “height direction”

For Claim 32:
on line 9, amend to “an elongated member

For Claim 33:
on lines 4-5, amend to “along the length direction to insert one of the elongated members into the tensile force provision body through the guided hole.”

For Claim 40:
on line 4, amend to “width direction.”

Allowed claims
claims 21, 24, 26-29, 31-36, 39-40 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate or suggest fairly the claim elements pertaining to Applicant's laundry treatment apparatus, and more particularly, the tensile force provision unit.  Examiner considers the best prior art of record to be Hagen (US 3790043).  
Hagen teaches an apparatus for removing wrinkles using a hanger and telescopically-engaged rods (see Figures 1-3, hanger 26, telescopically engaged rods 30 & 32, spring clips 34 & 36, teeth 38, detent member 40).  Examiner had considered modifying Hagen using teachings of Levy as it would 
Upon further search no other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this office action.  Therefore, claims 21, 24, 26-29, 31-36, 39-40 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718